United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1498
                        ___________________________

                              Alvaro Lozano-Vega

                            lllllllllllllllllllllPetitioner

                                          v.

             Loretta E. Lynch, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: April 1, 2016
                             Filed: April 11, 2016
                                 [Unpublished]
                                ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Mexican citizen Alvaro Lozano-Vega petitions for review of an order of the
Board of Immigration Appeals (BIA) denying his untimely request to reopen his case
based on changed country conditions–an order that we review under a highly
deferential abuse-of-discretion standard. See Martinez v. Lynch, 785 F.3d 1262,
1264-65 (8th Cir. 2015); Averianova v. Holder, 592 F.3d 932, 936 (8th Cir. 2010).
The BIA carefully considered Lozano-Vega’s supporting evidence, but was not
persuaded that the evidence, some of which was previously available, showed
changed country conditions that would affect Lozano-Vega’s previously expressed
fear of returning to Mexico. See Averianova, 592 F.3d at 936-37. We cannot
conclude that the BIA’s decision was an abuse of discretion, see Zhong Qin Zheng
v. Mukasey, 523 F.3d 893, 895-96 (8th Cir. 2008); and having considered the other
arguments in the supporting brief, we conclude that none of them provides a basis to
grant the petition before us.

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -2-